Citation Nr: 1605790	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  07-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected neck disorder and peri-patellar bursitis of the left knee. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 


REMAND

The Veteran asserts that his low back disorder is related to his 13 years of military service.  Specifically, he asserts that his low back disorder began in the 1980's.  He contends that he experienced several falls in service, but never went to sick call.  In the alternative, the Veteran contends that his low back disorder is secondary to his service-connected neck disorder or peri-patellar bursitis of the left knee.  He asserts that his neck disorder and peri-patellar bursitis of the left knee caused him to have abnormal gait which caused or aggravated his low back disorder.  

The service treatment records contain two instances of low back pain.  In October 1980, the Veteran complained of low back pain after doing pushups.  The assessment was low back pain, probably paravertebral muscle strain.  In March 1989, the Veteran complained of low back pain after jumping off rocks.  He was unable to touch his toes without great pain and he had a small bump on the left side of his low back.  The assessment was low back pain. 

The Veteran's service personnel records listed his military occupational specialty as a cavalry scout.  Social Security Administration records indicated that throughout his 13 years of military service, the Veteran worked 13 hours a day and seven days a week.  He further reported doing military exercises and using machines, tools, or equipment.  He explained that 65 to 90 percent of his work day was spent either walking, standing, going up, kneeling, crouching, or handling big objects.  Social Security Administration records further indicated that the Veteran was responsible for frequently lifting and loading 100-pound rucksacks and carrying them for 20 miles per month.  During the March 2013 VA examination, the Veteran stated that his military duties as a cavalry scout required him to walk and rappel while carrying heavy rucksacks.  The Veteran also reported several in-service falls, but did not go to sick call.  One fall in particular, which is documented in the service treatment records, involved the Veteran hitting his head on the ramp of an armored personnel carrier and falling to the ground.  He reported another fall in which he hit his head on a tank cabin.  

The evidence of record contains three medical opinions addressing direct service connection.  The March 2013 medical opinion and the October 2013 addendum opinion were found inadequate in prior Board decisions because the VA examiner incorrectly stated that the Veteran's service treatment records did not contain any complaints of or treatment for low back pain.  

Another addendum opinion addressing direct service connection was submitted in April 2015.  The VA examiner correctly noted the two instances of low back pain found in the service treatments records, but found that the Veteran's low back disorder was "less likely than not" a result of military service.  The examiner explained that the two complaints of low back pain were isolated incidents which did not document an event traumatic enough to cause ongoing back problems.  The examiner further pointed out that the Veteran denied back problems at the time of separation and was not treated for low back pains until many years after service.

Here, the Board finds that the April 2015 medical opinion is inadequate for the purpose of determining direct service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not provide an adequate rationale reconciling all the medical evidence in the case.  Specifically, the examiner did not consider the Veteran's verbal statements made during earlier VA examinations and written statements provided to the Social Security Administration.  Such statements described his in-service military duties which involved frequent rappelling and walking while carrying heavy rucksacks.  Additionally, the April 2015 VA examiner did not consider whether the reported in-service falls contributed to a low back disorder.  Therefore, the Board finds that the Veteran must be afforded another VA examination completed by an examiner other than the one who provided the April 2015 addendum opinion. 

Additionally, as it appears the Veteran receives treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from November 2013 to the present.

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for his low back disorder since service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the record any outstanding medical records from the VAMC in San Juan, the Commonwealth of Puerto Rico pertinent to the low back disorder claim, to include records of any evaluations of the lower back completed since November 2013.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed low back disorder is related to his military service.  The examination must be conducted by an examiner that has not previously examined the Veteran or provided an opinion on this issue.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back disorder is related to the Veteran's active duty service. The examiner must consider the Veteran's statements made to previous VA examiners and to the Social Security Administration regarding his military duties and in-service falls.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




